— In a proceeding to terminate the parental rights of the mother and father of the child in question, the father appeals, as limited by his brief, from so much of an order of the Family Court, Kings County (Schwartz, J.), entered July 30, 1981 as found that he had permanently neglected his daughter, terminated his parental rights, awarded guardianship and custody of the child to the Commissioner of Social Services of the City of New York/Ohel Children’s Home, and empowered them to consent to the adoption of the child. Order affirmed, insofar as appealed from, without costs or disbursements. The record demonstrated by clear and convincing evidence that appellant failed to plan for his daughter’s future although physically and financially able to do so. Despite appellant’s regular visits with the child, his failure over a long period of time to formulate any meaningful plan to facilitate her return to a stable home life suffices to support a determination of permanent neglect (see Matter of Orlando F., 40 NY2d 103; Matter of Donna Dorene “G”, 70 AD2d 188; Matter of Amos HH, 59 AD2d 795). Mollen, P. J., Lazer, Thompson and Gulotta, JJ., concur.